                    Case 20-18843            Doc 1       Filed 10/17/20 Entered 10/17/20 14:04:14                              Desc Main
                                                           Document     Page 1 of 50                                                             10/17/20 2:02PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Braun Events Inc

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  9611 Winona Avenue
                                  Schiller Park, IL 60176
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Cook                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 1
                    Case 20-18843                Doc 1       Filed 10/17/20 Entered 10/17/20 14:04:14                                   Desc Main
                                                               Document     Page 2 of 50                                                            10/17/20 2:02PM

Debtor    Braun Events Inc                                                                             Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must
     check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 20-18843    Doc 1       Filed 10/17/20 Entered 10/17/20 14:04:14                     Desc Main
                                                   Document     Page 3 of 50                                              10/17/20 2:02PM

Debtor   Braun Events Inc                                                            Case number (if known)
         Name




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 3
                    Case 20-18843            Doc 1        Filed 10/17/20 Entered 10/17/20 14:04:14                                 Desc Main
                                                            Document     Page 4 of 50                                                                    10/17/20 2:02PM

Debtor   Braun Events Inc                                                                          Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 4
                    Case 20-18843            Doc 1       Filed 10/17/20 Entered 10/17/20 14:04:14                                Desc Main
                                                           Document     Page 5 of 50                                                                10/17/20 2:02PM

Debtor    Braun Events Inc                                                                         Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 17, 2020
                                                  MM / DD / YYYY


                             X   /s/ Robert Braun                                                         Robert Braun
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Richard N. Golding                                                    Date October 17, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Richard N. Golding
                                 Printed name

                                 The Golding Law Offices, P.C.
                                 Firm name

                                 500 N. Dearborn St., 2nd Flr.
                                 Chicago, IL 60654
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (312) 832-7885                Email address      rgolding@goldinglaw.net

                                 0992100 IL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                       Desc Main
                                                                   Document     Page 6 of 50                                                    10/17/20 2:02PM




 Fill in this information to identify the case:

 Debtor name         Braun Events Inc

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          October 17, 2020                        X /s/ Robert Braun
                                                                       Signature of individual signing on behalf of debtor

                                                                       Robert Braun
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                      Case 20-18843                    Doc 1         Filed 10/17/20 Entered 10/17/20 14:04:14                                      Desc Main
                                                                       Document     Page 7 of 50                                                                         10/17/20 2:02PM




 Fill in this information to identify the case:
 Debtor name Braun Events Inc
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS                                                                                Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Advantage Red                                                   credit card                                                                                              $11,084.00
 Master Card
 Barclay's Bank
 P.O. Box 60517
 City of Industry, CA
 91716-0517
 Allstate Tent Co.                                               tent parts                                                                                                 $5,500.00
 889 Industrial Blvd
 Ringgold, GA 30736
 ARA Insurance                                                                                                                                                              $6,612.87
 102 N. W. Parkway
 Riverside, MO 64150
 Big Tent Event                                                  tent rental                                                                                                $6,549.00
 255 Commonwealth
 Carol Stream, IL
 60188
 Capital One                                                     credit card                                                                                              $14,438.00
 P.O. Box 6492
 Carol Stream, IL
 60197
 Chase Link Card                                                 credit card                                                                                              $11,341.27
 Card Member
 Services
 P.O. Box 1423
 Charlotte, NC
 28201-1423
 Event Equipment                                                 equipment rental                                                                                           $2,600.00
 Rentals
 7515 Santa Fe Drive
 La Grange, IL 60525
 Fifth Third Bank                                                term loan                                                                                                $32,969.00
 200 E. Robinson
 Street, Suite 1000
 Attn: G
 Gladieux/Spec.
 Assets
 Orlando, FL 32801


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 20-18843                    Doc 1         Filed 10/17/20 Entered 10/17/20 14:04:14                                      Desc Main
                                                                       Document     Page 8 of 50                                                                         10/17/20 2:02PM




 Debtor    Braun Events Inc                                                                                   Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Global Industrial                                               racking                                                                                                    $3,635.79
 Equipment
 2505 Mill Center
 Pkwy
 Suite 100
 Buford, GA 30518
 Illinois Department                                             withholding taxes                                                                                         Unknown
 of Revenue
 Bankruptcy Section
 Level 7-425
 100 W. Randolph
 Chicago, IL 60601
 Illinois Dept.                                                  unemployment tax                                                                                           $4,633.09
 Employment
 Security
 P.O. Box 19299
 Springfield, IL
 62794-9300
 Internal Revenue                                                withhiolding taxes                                                                                        Unknown
 Service
 PO Box 7346
 Philadelphia, PA
 19101
 Jeffrey M. Isaacson                                             Professional fees                                                                                        $22,000.00
 Law Office of
 Jeffrey M. Isaacson
 2033 N Milwaukee
 Avenue #105
 Deerfield, IL 60015
 Porte Brown                                                     accounting                                                                                                 $8,650.00
 845 Oakton St                                                   services
 Elk Grove Village, IL
 60007
 Protection Fleet                                                truck repairs                                                                                              $3,445.21
 Services
 3300 N Mannheim
 Road
 Franklin Park, IL
 60131
 Shelter Structures                                              tent equipment                                                                                             $5,428.50
 America
 405 Via Chico
 Suite#1
 Palos Verdes
 Peninsula, CA 90274
 Sunbelt Rental                                                  equipment rental                                                                                           $2,316.00
 P.O. Box 409211
 Atlanta, GA
 30384-9211
 Synchrony Bank                                                  Web site                                                                                                   $3,632.94
 P.O. Box 965003                                                 supplies/PayPal
 Orlando, FL
 32896-5003

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 20-18843                    Doc 1         Filed 10/17/20 Entered 10/17/20 14:04:14                                      Desc Main
                                                                       Document     Page 9 of 50                                                                         10/17/20 2:02PM




 Debtor    Braun Events Inc                                                                                   Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 US Bank NA                                                      credit card                                                                                              $22,009.00
 PO Box 6335
 Fargo, ND 58125
 Windy City Group                                                                                                                                                           $9,202.00
 5500 Park Place
 Des Plaines, IL
 60018




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                   Case 20-18843                            Doc 1              Filed 10/17/20 Entered 10/17/20 14:04:14                                                            Desc Main
                                                                                Document     Page 10 of 50                                                                                           10/17/20 2:02PM


 Fill in this information to identify the case:

 Debtor name            Braun Events Inc

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           546,997.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           546,997.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,975,963.76


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            46,007.22

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           180,278.86


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,202,249.84




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                  Case 20-18843                   Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                       Desc Main
                                                                  Document     Page 11 of 50                                                         10/17/20 2:02PM


 Fill in this information to identify the case:

 Debtor name         Braun Events Inc

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Fifth Third Bank                                        checking                        7116                                     $5,000.00




           3.2.     Fifth Third Bank                                        checking                        6924                                     $5,000.00




           3.3.     Fifth Third Bank                                        checking                        3013                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $10,000.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Windy City Group-Landlord                                                                                                        $7,000.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                  Case 20-18843                   Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                          Desc Main
                                                                  Document     Page 12 of 50                                                      10/17/20 2:02PM



 Debtor           Braun Events Inc                                                                Case number (If known)
                  Name




           7.2.     See detailed list attached                                                                                                          $0.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                   $7,000.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                               826,036.00   -                          400,000.00 =....                       $426,036.00
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                $426,036.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of         Valuation method used      Current value of
                                                      physical inventory         debtor's interest         for current value          debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           see attached list                                                               Unknown         Tax records                                  $0.00



 23.       Total of Part 5.                                                                                                                        $0.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                       Desc Main
                                                                  Document     Page 13 of 50                                                   10/17/20 2:02PM



 Debtor         Braun Events Inc                                                                 Case number (If known)
                Name


               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used      Current value of
                                                                                 debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           miscellaneous office equipment,; including
           desks, chairs and computers used in office                                      $5,000.00    Recent cost                                  $0.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           computer system (2014)                                                              $0.00                                                 $0.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                         $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                    Desc Main
                                                                  Document     Page 14 of 50                                                10/17/20 2:02PM



 Debtor         Braun Events Inc                                                              Case number (If known)
                Name

            General description                                               Net book value of      Valuation method used      Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value          debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    miscellaneous trucks and trailers per
                     attached list                                                     Unknown       Recent cost                         $103,961.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            miscellaneous machinery and equpment used
            in business attached                                                       Unknown       Recent cost                                  $0.00




 51.        Total of Part 8.                                                                                                         $103,961.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            See attached                                                               Unknown                                                    $0.00



 64.        Other intangibles, or intellectual property

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14             Desc Main
                                                                  Document     Page 15 of 50                                            10/17/20 2:02PM



 Debtor         Braun Events Inc                                                             Case number (If known)
                Name



 65.        Goodwill
            Goodwill of company name                                                   Unknown       N/A                                Unknown



 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                  Case 20-18843                       Doc 1           Filed 10/17/20 Entered 10/17/20 14:04:14                                         Desc Main
                                                                       Document     Page 16 of 50                                                                         10/17/20 2:02PM



 Debtor          Braun Events Inc                                                                                    Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $10,000.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $7,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $426,036.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $103,961.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $546,997.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $546,997.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                               Desc Main
                                                                  Document     Page 17 of 50                                                                10/17/20 2:02PM


 Fill in this information to identify the case:

 Debtor name         Braun Events Inc

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Allegheny Resources LLC                        Describe debtor's property that is subject to a lien                   $96,672.00                 Unknown
       Creditor's Name
       9980 S 300 W
       Suite 200
       Sandy, UT 84070
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Allegiant Partners Inc                         Describe debtor's property that is subject to a lien                 $152,000.00                  Unknown
       Creditor's Name                                drop deck semi-trailer
                                                      6 generators Texas
       63056 Lower Madow Drive,                       electrical cable
       Ste 190                                        Avant Tent Ox(fork lift)
       Bend, OR 97701
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5597,9and,6003
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                              Desc Main
                                                                  Document     Page 18 of 50                                                       10/17/20 2:02PM


 Debtor       Braun Events Inc                                                                        Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Ally Finacial Services                         Describe debtor's property that is subject to a lien                      $7,835.00    $103,961.00
       Creditor's Name                                miscellaneous trucks and trailers per
       P.O. Box 380902                                attached list
       Minneapolis, MN
       55438-0902
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6479
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Ally Finacial Services
       2. Ally Finacial Services

 2.4   Ally Finacial Services                         Describe debtor's property that is subject to a lien                      $7,073.00    $103,961.00
       Creditor's Name                                miscellaneous trucks and trailers per
       P.O. Box 380902                                attached list
       Minneapolis, MN
       55438-0902
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9330
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.3

 2.5   Bank of the West                               Describe debtor's property that is subject to a lien                     $24,294.00      Unknown
       Creditor's Name                                Camper
       P.O. Box 4024
       Alameda, CA 94501
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 2 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                               Desc Main
                                                                  Document     Page 19 of 50                                                        10/17/20 2:02PM


 Debtor       Braun Events Inc                                                                        Case number (if known)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       3-30-20                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7733
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Blue Ridge Financial LLC                       Describe debtor's property that is subject to a lien                     $154,705.00     Unknown
       Creditor's Name                                tables and chairs
       11911 Freedom Drive
       One Fountain Str
       Reston, VA 20190
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9661
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       CT Corporation System as
 2.7                                                                                                                                 $0.00     Unknown
       rep                                            Describe debtor's property that is subject to a lien
       Creditor's Name
       330 N. Brand Blvd, Suite
       700, ATT
       Glendale, CA 91206
       Creditor's mailing address                     Describe the lien
                                                      unknown
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2382,6888
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 3 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                               Desc Main
                                                                  Document     Page 20 of 50                                                        10/17/20 2:02PM


 Debtor       Braun Events Inc                                                                        Case number (if known)
              Name



 2.8   Financial Pacific Leasing                      Describe debtor's property that is subject to a lien                      $83,857.00     Unknown
       Creditor's Name                                1998 GMC T-Series
                                                      2004 International 4000
                                                      2006 GMC W3500
       3455 S 344th Way #300                          2007 International 4000
       Auburn, WA 98001-9546
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0303
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   Forward Financing                              Describe debtor's property that is subject to a lien                      $71,108.00     Unknown
       Creditor's Name                                accounts receivable
       100 Summer Street
       Suite 1175
       Boston, MA 02110
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5953
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     Funding Circle                                 Describe debtor's property that is subject to a lien                     $344,310.00     Unknown
       Creditor's Name                                blanket lien
       85 Second Street
       Suite 400
       San Francisco, CA 94105
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 4 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                              Desc Main
                                                                  Document     Page 21 of 50                                                       10/17/20 2:02PM


 Debtor       Braun Events Inc                                                                        Case number (if known)
              Name

       Last 4 digits of account number
       5953
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Newtek Small Business
 1     Finance                                        Describe debtor's property that is subject to a lien                          $0.00     Unknown
       Creditor's Name                                unknown
       1981 Marcus Ave.
       Suite 130
       New Hyde Park, NY 11042
       Creditor's mailing address                     Describe the lien
                                                      unknown
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       unknown
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.1   Pawnee Leasing
 2     Corporation                                    Describe debtor's property that is subject to a lien                     $86,055.28     Unknown
       Creditor's Name                                stage, forklift, beams, generators (2),
       3801 Automation Way                            pounders
       Suite 207
       Fort Collins, CO 80525
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8925
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 3     Retail Cap b/b/a Credibly                      Describe debtor's property that is subject to a lien                     $36,867.00     Unknown




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 5 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                               Desc Main
                                                                  Document     Page 22 of 50                                                        10/17/20 2:02PM


 Debtor       Braun Events Inc                                                                        Case number (if known)
              Name

       Creditor's Name                                blanket and accounts receivable
       4026 N Miller Road
       Suite B200 Attn: A Puchi
       Scottsdale, AZ 85251
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6294
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 4     Special Event Rentals                          Describe debtor's property that is subject to a lien                     $746,600.00     Unknown
       Creditor's Name                                tents
       1105 Cypress Drive
       Arlington Heights, IL 60005
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.1
 5     Stearns Bank NA                                Describe debtor's property that is subject to a lien                     $164,587.48     Unknown
       Creditor's Name                                Bravo Events inventory
       500 13th Street
       Albany, MN 56307
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1003

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 6 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                  Case 20-18843                    Doc 1         Filed 10/17/20 Entered 10/17/20 14:04:14                                Desc Main
                                                                  Document     Page 23 of 50                                                              10/17/20 2:02PM


 Debtor       Braun Events Inc                                                                        Case number (if known)
              Name

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.1    U.S. Small Business
 6      Administration                                Describe debtor's property that is subject to a lien                           $0.00                 $0.00
        Creditor's Name                               blanket lien
        2 North Street
        Suite 320
        Birmingham, AL 35203
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $1,975,963.7
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         6

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 7 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                                 Desc Main
                                                                  Document     Page 24 of 50                                                                  10/17/20 2:02PM


 Fill in this information to identify the case:

 Debtor name         Braun Events Inc

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $12,146.13          Unknown
           Illinois Department of Revenue                            Check all that apply.
           Bankruptcy Section Level 7-425                               Contingent
           100 W. Randolph                                              Unliquidated
           Chicago, IL 60601                                            Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     withholding taxes

           Last 4 digits of account number 7157                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $4,633.09         $4,633.09
           Illinois Dept. Employment Security                        Check all that apply.
           P.O. Box 19299                                               Contingent
           Springfield, IL 62794-9300                                   Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2019                                                      unemployment tax

           Last 4 digits of account number 3865                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   37054                               Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                                                Desc Main
                                                                  Document     Page 25 of 50                                                                          10/17/20 2:02PM


 Debtor       Braun Events Inc                                                                                Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $29,228.00    Unknown
           Internal Revenue Service                                  Check all that apply.
           PO Box 7346                                                  Contingent
           Philadelphia, PA 19101                                       Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     withhiolding taxes

           Last 4 digits of account number 7157                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $11,084.00
           Advantage Red Master Card                                                   Contingent
           Barclay's Bank                                                              Unliquidated
           P.O. Box 60517                                                              Disputed
           City of Industry, CA 91716-0517
                                                                                   Basis for the claim:     credit card
           Date(s) debt was incurred
           Last 4 digits of account number      4542                               Is the claim subject to offset?     No       Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $5,500.00
           Allstate Tent Co.                                                           Contingent
           889 Industrial Blvd                                                         Unliquidated
           Ringgold, GA 30736                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     tent parts
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $6,612.87
           ARA Insurance                                                               Contingent
           102 N. W. Parkway                                                           Unliquidated
           Riverside, MO 64150                                                         Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number      L004
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $6,549.00
           Big Tent Event                                                              Contingent
           255 Commonwealth                                                            Unliquidated
           Carol Stream, IL 60188                                                      Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     tent rental
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $2,200.00
           Bluebird Buiders Inc.                                                       Contingent
           33W480 Ashley Lane                                                          Unliquidated
           Wayne, IL 60184                                                             Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     building repairs
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                                          Desc Main
                                                                  Document     Page 26 of 50                                                                    10/17/20 2:02PM


 Debtor       Braun Events Inc                                                                        Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $14,438.00
          Capital One                                                           Contingent
          P.O. Box 6492                                                         Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    credit card
          Last 4 digits of account number       8115
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $11,341.27
          Chase Link Card                                                       Contingent
          Card Member Services                                                  Unliquidated
          P.O. Box 1423                                                         Disputed
          Charlotte, NC 28201-1423
                                                                             Basis for the claim:    credit card
          Date(s) debt was incurred
          Last 4 digits of account number       0863                         Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,050.00
          Chicago Special Events Management                                     Contingent
          2221 W 43rd Steet                                                     Unliquidated
          Chicago, IL 60609                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    barricade rental
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $300.00
          City of Chicago                                                       Contingent
          Department of Finance                                                 Unliquidated
          P.O. Box 88292                                                        Disputed
          Chicago, IL 60680-1292
                                                                             Basis for the claim:    red light camera
          Date(s) debt was incurred
          Last 4 digits of account number       8520,6520                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,600.00
          Event Equipment Rentals                                               Contingent
          7515 Santa Fe Drive                                                   Unliquidated
          La Grange, IL 60525                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    equipment rental
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,834.80
          Exact Tech                                                            Contingent
          22102 N Pepper Rd                                                     Unliquidated
          Suie 201                                                              Disputed
          Lake Barrington, IL 60010
                                                                             Basis for the claim:    tel/computer services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $32,969.00
          Fifth Third Bank                                                      Contingent
          200 E. Robinson Street, Suite 1000                                    Unliquidated
          Attn: G Gladieux/Spec. Assets                                         Disputed
          Orlando, FL 32801
                                                                             Basis for the claim:    term loan
          Date(s) debt was incurred
          Last 4 digits of account number       0031                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 3 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                                          Desc Main
                                                                  Document     Page 27 of 50                                                                    10/17/20 2:02PM


 Debtor       Braun Events Inc                                                                        Case number (if known)
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,635.79
          Global Industrial Equipment                                           Contingent
          2505 Mill Center Pkwy                                                 Unliquidated
          Suite 100                                                             Disputed
          Buford, GA 30518
                                                                             Basis for the claim:    racking
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,624.35
          Illinois Tollway Authority                                            Contingent
          P.O. Box 5544                                                         Unliquidated
          Chicago, IL 60680-5544                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    tolls
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $22,000.00
          Jeffrey M. Isaacson                                                   Contingent
          Law Office of Jeffrey M. Isaacson                                     Unliquidated
          2033 N Milwaukee Avenue #105                                          Disputed
          Deerfield, IL 60015
                                                                             Basis for the claim:    Professional fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Liberty Mutual Insurance                                              Contingent
          P.O. Box 66400                                                        Unliquidated
          London, KY 40742-6400
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    workman's comp insurance
          Last 4 digits of account number       7020
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $8,650.00
          Porte Brown                                                           Contingent
          845 Oakton St                                                         Unliquidated
          Elk Grove Village, IL 60007                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    accounting services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,445.21
          Protection Fleet Services                                             Contingent
          3300 N Mannheim Road                                                  Unliquidated
          Franklin Park, IL 60131                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    truck repairs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,586.13
          Red-D-Arc                                                             Contingent
          P.O. Box532618                                                        Unliquidated
          Atlanta, GA 30353-2618                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    generator rental
          Last 4 digits of account number       2238
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 4 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                                          Desc Main
                                                                  Document     Page 28 of 50                                                                     10/17/20 2:02PM


 Debtor       Braun Events Inc                                                                        Case number (if known)
              Name

 3.20      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $5,428.50
           Shelter Structures America                                           Contingent
           405 Via Chico                                                        Unliquidated
           Suite#1                                                              Disputed
           Palos Verdes Peninsula, CA 90274
                                                                             Basis for the claim:    tent equipment
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.21      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,316.00
           Sunbelt Rental                                                       Contingent
           P.O. Box 409211                                                      Unliquidated
           Atlanta, GA 30384-9211                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    equipment rental
           Last 4 digits of account number      3997
                                                                             Is the claim subject to offset?     No       Yes

 3.22      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $3,632.94
           Synchrony Bank                                                       Contingent
           P.O. Box 965003                                                      Unliquidated
           Orlando, FL 32896-5003                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Web site supplies/PayPal
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $22,009.00
           US Bank NA                                                           Contingent
           PO Box 6335                                                          Unliquidated
           Fargo, ND 58125                                                      Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    credit card
           Last 4 digits of account number      3167
                                                                             Is the claim subject to offset?     No       Yes

 3.24      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $270.00
           Village of Schiller Park                                             Contingent
           Municipal Collections of America                                     Unliquidated
           3348 Ridge Road                                                      Disputed
           Lansing, IL 60438
                                                                             Basis for the claim:    red light camera
           Date(s) debt was incurred
           Last 4 digits of account number      8718                         Is the claim subject to offset?     No       Yes


 3.25      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $9,202.00
           Windy City Group                                                     Contingent
           5500 Park Place                                                      Unliquidated
           Des Plaines, IL 60018                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                       Total of claim amounts

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                     Desc Main
                                                                  Document     Page 29 of 50                                                  10/17/20 2:02PM


 Debtor       Braun Events Inc                                                                    Case number (if known)
              Name

 5a. Total claims from Part 1                                                                       5a.       $             46,007.22
 5b. Total claims from Part 2                                                                       5b.   +   $            180,278.86

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $             226,286.08




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 6 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                      Desc Main
                                                                  Document     Page 30 of 50                                                     10/17/20 2:02PM


 Fill in this information to identify the case:

 Debtor name         Braun Events Inc

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   office and warehouse
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                March 31, 2024
                                                                                     Windy City Group
             List the contract number of any                                         5500 Park Place
                   government contract                                               Des Plaines, IL 60018




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                  Desc Main
                                                                  Document     Page 31 of 50                                                   10/17/20 2:02PM


 Fill in this information to identify the case:

 Debtor name         Braun Events Inc

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Robert Braun                      9611 Winona                                       Stearns Bank NA                    D
                                               Schiller Park, IL 60176                                                              E/F
                                                                                                                                    G




    2.2      Robert Braun                      9611 Winona                                       Allegheny Resources                D
                                               Schiller Park, IL 60176                           LLC                                E/F
                                                                                                                                    G




    2.3      Robert Braun                      9611 Winona                                       Allegiant Partners Inc             D
                                               Schiller Park, IL 60176                                                              E/F
                                                                                                                                    G




    2.4      Robert Braun                      9611 Winona                                       Forward Financing                  D
                                               Schiller Park, IL 60176                                                              E/F
                                                                                                                                    G




    2.5      Robert Braun                      9611 Winona                                       Retail Cap b/b/a                   D   2.13
                                               Schiller Park, IL 60176                           Credibly                           E/F
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14               Desc Main
                                                                  Document     Page 32 of 50                                           10/17/20 2:02PM



 Debtor       Braun Events Inc                                                            Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Robert Braun                      9611 Winona                                     Fifth Third Bank             D
                                               Schiller Park, IL 60176                                                      E/F
                                                                                                                            G




    2.7      Robert Braun                      9611 Winona                                     Funding Circle               D
                                               Schiller Park, IL 60176                                                      E/F
                                                                                                                            G




    2.8      Robert Braun                      9611 Winona                                     Pawnee Leasing               D
                                               Schiller Park, IL 60176                         Corporation                  E/F
                                                                                                                            G




    2.9      Robert Braun                      9611 Winona                                     Financial Pacific            D
                                               Schiller Park, IL 60176                         Leasing                      E/F
                                                                                                                            G




    2.10     Robert Braun                      9611 Winona                                     Blue Ridge Financial         D   2.6
                                               Schiller Park, IL 60176                         LLC                          E/F
                                                                                                                            G




    2.11     Robert Braun                      9611 Winona                                     Ally Finacial Services       D
                                               Schiller Park, IL 60176                                                      E/F
                                                                                                                            G




    2.12     Robert Braun                      9611 Winona                                     Bank of the West             D
                                               Schiller Park, IL 60176                                                      E/F
                                                                                                                            G




Official Form 206H                                                         Schedule H: Your Codebtors                                 Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                              Desc Main
                                                                  Document     Page 33 of 50                                                             10/17/20 2:02PM




 Fill in this information to identify the case:

 Debtor name         Braun Events Inc

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $402,434.48
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $1,721,524.62
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $936,507.56
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                  Case 20-18843                   Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                                 Desc Main
                                                                  Document     Page 34 of 50                                                                10/17/20 2:02PM

 Debtor       Braun Events Inc                                                                          Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Braun Events Inc v Runaway                        collection case            Circuit Court of Lake                        Pending
               Country LLC                                       against resulting          County, IL                                   On appeal
               19L885                                            in judgment for                                                         Concluded
                                                                 Debtor and related
                                                                 to a case by
                                                                 Judgment Debtor
                                                                 pending against
                                                                 tortfeasor as case
                                                                 05-2018 CA
                                                                 025029

       7.2.    George Herrera, Debtor in                         Possible 523 fraud         Bankruptcy Court for N Dist                  Pending
               bankruptcy                                        claim against              of IL, Easte                                 On appeal
               19 B 17733                                        Debtor                     219 S Dearborn Street                        Concluded
                                                                                            Chicago, IL 60604


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                  Case 20-18843                   Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                                   Desc Main
                                                                  Document     Page 35 of 50                                                             10/17/20 2:02PM

 Debtor        Braun Events Inc                                                                             Case number (if known)




           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                        Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss        Value of property
       how the loss occurred                                                                                                                                  lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address
       11.1.                                                                                                                   August 24,
                The Golding Law Offices, P.C.                                                                                  2020
                500 N. Dearborn St., 2nd Flr.                                                                                  October
                Chicago, IL 60654                                    Attorney Fees retainer for this filing                    6,2020                   $10,000.00

                Email or website address
                rgolding@goldinglaw.net

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers          Total amount or
                                                                                                                         were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                     Date transfer         Total amount or
               Address                                           payments received or debts paid in exchange                was made                       value

 Part 7:       Previous Locations

14. Previous addresses
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                             Desc Main
                                                                  Document     Page 36 of 50                                                           10/17/20 2:02PM

 Debtor        Braun Events Inc                                                                         Case number (if known)



    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     515 Lunt Avenue                                                                                           March 2015 to April 2018
                 Schaumburg, IL 60193

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services          If debtor provides meals
                                                                 the debtor provides                                                   and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     Chase Bank                                      XXXX-1528                   Checking                 2019                                   $0.00
                                                                                             Savings
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.2.     PNC Bank                                        XXXX-1819                   Checking                 2019                                   $0.00
                                                                                             Savings
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                           Desc Main
                                                                  Document     Page 37 of 50                                                         10/17/20 2:02PM

 Debtor        Braun Events Inc                                                                         Case number (if known)



                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was           Last balance
                Address                                          account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.3.    PNC Bank                                         XXXX-1798                   Checking                 2019                                 $0.00
                                                                                             Savings
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                                  Desc Main
                                                                  Document     Page 38 of 50                                                                    10/17/20 2:02PM

 Debtor      Braun Events Inc                                                                           Case number (if known)



            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Porte Brown                                                                                                                2011 to present
                    845 Oakton St
                    Elk Grove Village, IL 60007

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Porte Brown
                    845 Oakton St
                    Elk Grove Village, IL 60007

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Porte Brown
                    845 Oakton St
                    Elk Grove Village, IL 60007

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                        Desc Main
                                                                  Document     Page 39 of 50                                                 10/17/20 2:02PM

 Debtor      Braun Events Inc                                                                           Case number (if known)



       Name and address
       26d.1.       Fifth Third Bank
                    P.O. Box 630337
                    Cincinnati, OH 45263-0337
       26d.2.       Allegiant Partners Inc
                    123 SW Columbus Street
                    Bend, OR 97702
       26d.3.       Stearns Bank NA
                    500 13th Street
                    Albany, MN 56307
       26d.4.       Retail Cap b/b/a Credibly
                    4026 N Miller Road
                    Suite B200
                    Scottsdale, AZ 85251
       26d.5.       Pawnee Leasing Corporation
                    3801 Automation Way
                    Suite 207
                    Fort Collins, CO 80525
       26d.6.       First Foudation Bank
                    18101 Von Karmen Ave
                    Suite 750
                    Irvine, CA 92612
       26d.7.       Financial Pacific Leasing
                    3455 S 344th Way #300
                    Auburn, WA 98001-9546
       26d.8.       Allegheny Resources LLC
                    9980 S 300 W
                    Suite 200
                    Sandy, UT 84070
       26d.9.       Forward Financing
                    100 Summer Street
                    Suite 1175
                    Boston, MA 02110
       26d.10.      Funding Circle
                    85 Second Street
                    Suite 400
                    San Francisco, CA 94105
       26d.11.      Priority Capital
                    174 Green Street
                    Melrose, MA 02176

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                              Desc Main
                                                                  Document     Page 40 of 50                                                           10/17/20 2:02PM

 Debtor      Braun Events Inc                                                                           Case number (if known)



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.1 Robert Braun                                                                    Occaisional in
       .                                                                                    house only

               Name and address of the person who has possession of
               inventory records
               Robert Braun



28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Robert Braun                                   263 Polk                                            President, Director                   100
                                                      Bartlett, IL 60103



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                        Desc Main
                                                                  Document     Page 41 of 50                                                  10/17/20 2:02PM

 Debtor      Braun Events Inc                                                                           Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         October 17, 2020

 /s/ Robert Braun                                                       Robert Braun
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                        Desc Main
                                                                  Document     Page 42 of 50                                                    10/17/20 2:02PM

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re       Braun Events Inc                                                                                 Case No.
                                                                                 Debtor(s)                    Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 10,000.00
             Prior to the filing of this statement I have received                                        $                 10,000.00
             Balance Due                                                                                  $                        0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     October 17, 2020                                                            /s/ Richard N. Golding
     Date                                                                        Richard N. Golding
                                                                                 Signature of Attorney
                                                                                 The Golding Law Offices, P.C.
                                                                                 500 N. Dearborn St., 2nd Flr.
                                                                                 Chicago, IL 60654
                                                                                 (312) 832-7885 Fax: (312) 755-5720
                                                                                 rgolding@goldinglaw.net
                                                                                 Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                                 Desc Main
                                                                  Document     Page 43 of 50                                                                 10/17/20 2:02PM



                                                               United States Bankruptcy Court
                                                                      Northern District of Illinois
 In re      Braun Events Inc                                                                                          Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date October 17, 2020                                                       Signature /s/ Robert Braun
                                                                                            Robert Braun

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14               Desc Main
                                                                  Document     Page 44 of 50                                        10/17/20 2:02PM




                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      Braun Events Inc                                                                            Case No.
                                                                                  Debtor(s)             Chapter    11




                                                     VERIFICATION OF CREDITOR MATRIX

                                                                                        Number of Creditors:                                  43




            The above-named Debtor(s) hereby verifies that the list of creditors is true and correct to the best of my
            (our) knowledge.




 Date:       October 17, 2020                                          /s/ Robert Braun
                                                                       Robert Braun/President
                                                                       Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
    Case 20-18843   Doc 1   Filed 10/17/20 Entered 10/17/20 14:04:14   Desc Main
                             Document     Page 45 of 50


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      Advantage Red Master Card
                      Barclay's Bank
                      P.O. Box 60517
                      City of Industry, CA 91716-0517


                      Allegheny Resources LLC
                      9980 S 300 W
                      Suite 200
                      Sandy, UT 84070


                      Allegiant Partners Inc
                      63056 Lower Madow Drive, Ste 190
                      Bend, OR 97701


                      Allstate Tent Co.
                      889 Industrial Blvd
                      Ringgold, GA 30736


                      Ally Finacial Services
                      P.O. Box 380902
                      Minneapolis, MN 55438-0902


                      ARA Insurance
                      102 N. W. Parkway
                      Riverside, MO 64150


                      Bank of the West
                      P.O. Box 4024
                      Alameda, CA 94501


                      Big Tent Event
                      255 Commonwealth
                      Carol Stream, IL 60188


                      Blue Ridge Financial LLC
                      11911 Freedom Drive
                      One Fountain Str
                      Reston, VA 20190


                      Bluebird Buiders Inc.
                      33W480 Ashley Lane
                      Wayne, IL 60184
Case 20-18843   Doc 1   Filed 10/17/20 Entered 10/17/20 14:04:14   Desc Main
                         Document     Page 46 of 50



                  Capital One
                  P.O. Box 6492
                  Carol Stream, IL 60197


                  Chase Link Card
                  Card Member Services
                  P.O. Box 1423
                  Charlotte, NC 28201-1423


                  Chicago Special Events Management
                  2221 W 43rd Steet
                  Chicago, IL 60609


                  City of Chicago
                  Department of Finance
                  P.O. Box 88292
                  Chicago, IL 60680-1292


                  CT Corporation System as rep
                  330 N. Brand Blvd, Suite 700, ATT
                  Glendale, CA 91206


                  Event Equipment Rentals
                  7515 Santa Fe Drive
                  La Grange, IL 60525


                  Exact Tech
                  22102 N Pepper Rd
                  Suie 201
                  Lake Barrington, IL 60010


                  Fifth Third Bank
                  200 E. Robinson Street, Suite 1000
                  Attn: G Gladieux/Spec. Assets
                  Orlando, FL 32801


                  Financial Pacific Leasing
                  3455 S 344th Way #300
                  Auburn, WA 98001-9546


                  Forward Financing
                  100 Summer Street
                  Suite 1175
                  Boston, MA 02110
Case 20-18843   Doc 1   Filed 10/17/20 Entered 10/17/20 14:04:14   Desc Main
                         Document     Page 47 of 50



                  Funding Circle
                  85 Second Street
                  Suite 400
                  San Francisco, CA 94105


                  Global Industrial Equipment
                  2505 Mill Center Pkwy
                  Suite 100
                  Buford, GA 30518


                  Illinois Department of Revenue
                  Bankruptcy Section Level 7-425
                  100 W. Randolph
                  Chicago, IL 60601


                  Illinois Dept. Employment Security
                  P.O. Box 19299
                  Springfield, IL 62794-9300


                  Illinois Tollway Authority
                  P.O. Box 5544
                  Chicago, IL 60680-5544


                  Internal Revenue Service
                  PO Box 7346
                  Philadelphia, PA 19101


                  Jeffrey M. Isaacson
                  Law Office of Jeffrey M. Isaacson
                  2033 N Milwaukee Avenue #105
                  Deerfield, IL 60015


                  Liberty Mutual Insurance
                  P.O. Box 66400
                  London, KY 40742-6400


                  Newtek Small Business Finance
                  1981 Marcus Ave.
                  Suite 130
                  New Hyde Park, NY 11042


                  Pawnee Leasing Corporation
                  3801 Automation Way
                  Suite 207
                  Fort Collins, CO 80525
Case 20-18843   Doc 1   Filed 10/17/20 Entered 10/17/20 14:04:14   Desc Main
                         Document     Page 48 of 50



                  Porte Brown
                  845 Oakton St
                  Elk Grove Village, IL 60007


                  Protection Fleet Services
                  3300 N Mannheim Road
                  Franklin Park, IL 60131


                  Red-D-Arc
                  P.O. Box532618
                  Atlanta, GA 30353-2618


                  Retail Cap b/b/a Credibly
                  4026 N Miller Road
                  Suite B200 Attn: A Puchi
                  Scottsdale, AZ 85251


                  Shelter Structures America
                  405 Via Chico
                  Suite#1
                  Palos Verdes Peninsula, CA 90274


                  Special Event Rentals
                  1105 Cypress Drive
                  Arlington Heights, IL 60005


                  Stearns Bank NA
                  500 13th Street
                  Albany, MN 56307


                  Sunbelt Rental
                  P.O. Box 409211
                  Atlanta, GA 30384-9211


                  Synchrony Bank
                  P.O. Box 965003
                  Orlando, FL 32896-5003


                  U.S. Small Business Administration
                  2 North Street
                  Suite 320
                  Birmingham, AL 35203
Case 20-18843   Doc 1   Filed 10/17/20 Entered 10/17/20 14:04:14   Desc Main
                         Document     Page 49 of 50



                  US Bank NA
                  PO Box 6335
                  Fargo, ND 58125


                  Village of Schiller Park
                  Municipal Collections of America
                  3348 Ridge Road
                  Lansing, IL 60438


                  Windy City Group
                  5500 Park Place
                  Des Plaines, IL 60018
                 Case 20-18843                    Doc 1          Filed 10/17/20 Entered 10/17/20 14:04:14                Desc Main
                                                                  Document     Page 50 of 50                                         10/17/20 2:02PM




                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      Braun Events Inc                                                                             Case No.
                                                                                 Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Braun Events Inc in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 October 17, 2020                                                    /s/ Richard N. Golding
 Date                                                                Richard N. Golding
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Braun Events Inc
                                                                     The Golding Law Offices, P.C.
                                                                     500 N. Dearborn St., 2nd Flr.
                                                                     Chicago, IL 60654
                                                                     (312) 832-7885 Fax:(312) 755-5720
                                                                     rgolding@goldinglaw.net




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
